974 A.2d 1037 (2009)
199 N.J. 601
In the Matter of Richard H. KRESS, an Attorney at Law.
D-106 September Term 2008.
Supreme Court of New Jersey.
July 17, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-238, recommending the disbarment of RICHARD H. KRESS of CLARK, who was admitted to the bar of this State in 1979, for violating RPC 1.15(a)and (c) (failure to safeguard funds), RPC 1.7(a) and (b) (conflict of interest), RPC 8.1(a) (prohibited business transaction), RPC 8.1(b) (failure to cooperate with ethics authorities), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979) (knowing misappropriation of client trust funds), and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985)(knowing misappropriation of escrow funds);
And RICHARD H. KRESS having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that RICHARD H. KRESS be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that RICHARD H. KRESS be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by RICHARD H. KRESS pursuant to Rule 1:21-6 be restrained from disbursement *1038 except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that RICHARD H. KRESS comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.